internal_revenue_service number release date index number ------------------------- ----------------------------------------- ------------------------------------------------------- ------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp plr-110968-13 date date legend parent sub sub sub sub sub ------------------------------------------------------- ------------------------------------------------------------------------------------------------------ --- ------------------------ -------------------------------------------------- ---------------------------- ------------------------ ------------------------------------------------- ---------------------------- ------------------------ ------------------------------------------------ ---------------------------- ------------------------ -------------------------------------------------------------------- ---------------------------- ------------------------ ------------------------------------------ ------------------------------ ------------------------ state a --------- business x -------------------------------------------- plr-110968-13 x y z ---------- ------ ------ dear -------------------- this letter responds to your date and date letters requesting a ruling as to the federal_income_tax consequences of certain proposed transactions we summarize material facts below the ruling in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent files a consolidated_return for federal tax purposes and parent conducts business x in conjunction with the following members parent directly owns all of the stock of sub sub and sub sub directly owns all of the stock of sub sub engages in business x sub is a state a entity that is a corporation for u s federal tax purposes state a had enacted a statute that conferred certain benefits upon entities like sub provided sub 5’s governance complies with the statute in two salient respects first x trusts held sub 5’s equity with the trustees of each trust holding legal_title to the sub equity each trustee is an officer_or_employee of a member of the group sub is the grantor and beneficiary of each trust and each trust is a grantor_trust that is disregarded as separate from sub for u s federal_income_tax purposes sub appoints the trustees enjoys unfettered power to remove a trustee and can amend or revoke the trusts at any time sub has the right to all distributions from sub second under the aegis of the statute the trustees granted a power_of_attorney to sub to act on behalf of the trustees in managing sub nonetheless the trustees retain the right to remove sub trustees possess also the power to adopt sub 5’s bylaws and to adopt and amend sub 5’s articles of agreement plr-110968-13 more recently state a has eliminated the benefit of the sub structure for administrative efficiency therefore parent seeks to dissolve sub proposed transactions sub will adopt a plan_of_liquidation sub liquidation as sub concludes its operations sub will service existing contracts for at most y taxable years and sub will cease writing new business as each contract expires sub sub or sub will renew the customer contract as appropriate sub 5’s assets include a customer-based_intangible property rights which reflects sub 5’s expectation that specific customers will renew their contracts sub will transfer a portion of this asset directly to sub or sub the sub transfer and the sub transfer respectively and the transfers collectively the aggregate value if any of the portion of the property rights asset that sub will transfer to sub and sub will be less than z of the value of sub 5’s net and gross assets sub will assume remaining sub customer contracts and sub will distribute all remaining sub assets subject_to retention to cover claims not yet processed or assumed by sub sub will dissolve either by i filing for the state a regulator’s approval to dissolve sub 5’s charter or ii converting into a stock issuing company under an enabling state a statute and simultaneously merging the converted entity into sub requested characterization for federal tax purposes parent seeks to characterize the proposed transactions as the following sequence of steps sub will be deemed to transfer all of its assets and liabilities to sub sub will be deemed to contribute a portion of the property rights to sub in exchange for the deemed issuance of sub shares the sub contribution sub will be deemed to distribute a portion of the property rights to parent the sub distribution and parent will be deemed to contribute the property rights received in the sub distribution to sub in exchange for the deemed issuance of shares of sub the parent-sub contribution plr-110968-13 sub liquidation - representations representations a the primary purpose for the sub liquidation is to eliminate the operating administrative and system costs of maintaining sub because state a legislative amendments have eliminated the original purpose for having formed sub sub and sub will adopt a plan of complete_liquidation under the laws of the b state of state a the plan_of_liquidation and the sub liquidation will occur pursuant to the plan_of_liquidation pursuant to the plan_of_liquidation the final liquidating_distribution will be c completed within three years from the close of the taxable_year of sub in which the first liquidating_distribution is made from the date of adoption of the sub liquidation the sub liquidation plan d date until the sub liquidation will be completed all of the sub equity will be owned through the trusts as described above sub has no and will have no outstanding warrants options convertible securities or other obligations that may be classified as equity for u s federal_income_tax purposes and all sub obligations denominated as indebtedness are properly classified as indebtedness for u s federal_income_tax purposes no sub equity will have been redeemed during the three years preceding the e sub liquidation plan date f no sub equity has been the subject of a prior intercompany recognition transaction under reg sec_1_1502-13 or its predecessors or basis_reduction under sec_108 and sec_1017 and reg sec_1_1502-28 as soon as the first liquidating_distribution is made sub will begin winding up g its affairs following the final liquidating_distribution sub will cease to exist as a legal h entity and it will not retain any assets or engage in any activity sub will not have acquired assets in any nontaxable_transaction at any time i except for acquisitions in the ordinary course of its business and acquisitions more than three years before the sub liquidation plan date plr-110968-13 except for those transferred to other members of the parent group in the j transfers no assets of sub have been or will be disposed of by either sub or sub other than dispositions in the ordinary course of business and dispositions more than three years before the sub liquidation plan date k except for the transfers the sub liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub equity as determined by application of sec_318 as modified by sec_304 also hold directly or indirectly more than in value of the stock in recipient prior to the sub liquidation plan date no assets of sub will have been l distributed in_kind transferred or sold to sub other than transactions in the ordinary course of business and transactions occurring more than three years before the sub liquidation plan date m sub will report all earned_income represented by assets that will be treated as distributed to sub for u s federal_income_tax purposes such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc and all items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations as a result of the sub liquidation see reg sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect reg sec_1_1502-13 as published by t d the fair_market_value of the assets of sub will exceed its liabilities at the sub n liquidation plan date immediately before the first liquidating_distribution is made and at all times thereafter until the final liquidating_distribution is made the fair_market_value of any existing intercompany obligation between sub or o any entity disregarded as separate from sub for u s federal_income_tax purposes and sub or any entity disregarded as separate from sub for u s federal_income_tax purposes transferred as part of the sub liquidation will be approximately equal to its adjusted_issue_price and adjusted tax basis for u s federal_income_tax purposes and no such intercompany obligation between sub or any entity disregarded as separate from sub for u s federal_income_tax purposes and sub or any entity disregarded as separate from sub for u s federal_income_tax purposes will have been cancelled forgiven or discounted except for transactions that will have occurred more than three years before the sub liquidation plan date sub is not an organization that is exempt from u s federal_income_tax under p sec_501 or another provision of the code plr-110968-13 q all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub liquidation have been fully disclosed the sub liquidation and the transfers will be effected pursuant to a single r plan the aggregate value of the property rights transferred to parent group members s other than sub in the transfers ie sub and sub will represent less than z of the value of sub net and gross assets sub transfer of property rights directly to sub and sub in the transfers is t solely for the convenience of the parent group members and not for the purpose of avoiding any u s federal_income_tax sub contribution - representations u the purpose for the sub transfer is to preserve the parent group’s existing separation of customer contracts among parent group companies with the rights to issue contracts for certain customers transitioned to sub to reflect the appropriate company of eligibility and there is no purpose to prevent the consolidated_return_regulations from properly addressing loss duplication no sub stock_or_securities will be issued or deemed issued for services v rendered to or for the benefit of sub in connection with the sub transfer no sub stock_or_securities will be issued or deemed issued for indebtedness w of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of sub for the indebtedness the sub transfer is not the result of the solicitation by a promoter broker or x investment house y sub will not retain any rights in the property rights transferred to sub z sub will not assume any liabilities or acquire any property subject_to any liabilities pursuant to the sub transfer whether indebtedness or other forms of obligations including contingent obligations within the meaning of sec_357 aa there will be no indebtedness created in favor of sub in the sub transfer the sub transfer will occur pursuant to a plan agreed upon before the sub bb transfer in which the rights of the parties are defined plr-110968-13 all exchanges pursuant to the sub transfer will occur on approximately the cc same date there is no plan or intention on the part of sub to redeem or otherwise acquire dd any stock deemed to be issued in the sub transfer ee taking into account all issuances of shares of sub stock in connection with the sub transfer and all sales exchanges transfers by gift or other dispositions of any sub stock in connection with the sub transfer sub will remain the sole shareholder of sub and therefore be in control of sub within the meaning of sec_368 after the sub transfer sub will be deemed to receive stock of sub approximately equal to the fair ff market_value of the property rights transferred in the sub transfer sub will remain in existence and plans to retain and use the property rights gg transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the property rights other hh than in the normal course of its business operations each of sub and sub will pay its own expenses if any incurred in connection ii with the sub transfer sub will not be an investment_company within the meaning of sec_351 jj and reg sec_1_351-1 sub is not under the jurisdiction of a court in a title_11_or_similar_case within the kk meaning of sec_368 and the stock_or_securities received in the sub transfer will not be used to satisfy indebtedness of sub sub will not be a personal services corporation within the meaning of section ll 269a mm the total fair_market_value of the property rights transferred by sub to sub will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with the sub transfer ii the amount of liabilities owed to sub by sub that were discharged or extinguished in connection with the sub transfer and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by sub in connection with the sub transfer nn immediately after the sub transfer the aggregate fair_market_value of the assets of sub will exceed the sum of its liabilities whether indebtedness or other forms of obligations including contingent obligations plus the liabilities if any to which the assets of sub are subject plr-110968-13 oo sub 1’s adjusted_basis in the property rights will not exceed fair_market_value pp to the extent an intercompany obligation will be transferred in the sub transfer for u s federal_income_tax purposes i the sub transfer will not be engaged in with a view to shift items of built-in_gain loss income_or_deduction from the obligation in order to secure a tax_benefit that the parent group or its members would not otherwise enjoy in a consolidated or separate_return_year and ii none of the following parent group members is described in or engaged in a transaction that is described in any of the following six circumstances a neither sub nor sub has a loss subject_to limitation under reg sec_1_1502-21 or reg sec_1_1503_d_-4 but only if the other is not subject_to a comparable limitation b neither sub nor sub has a special status under reg sec_1_1502-13 that the other does not also possess c no parent group member excludes discharge_of_indebtedness from gross_income under sec_108 within the same taxable_year as the sub transfer and no tax_attributes attributable to either sub or sub are reduced under sec_108 and sec_1017 and reg sec_1_1502-28 except if the attribute reduction results solely from the application of reg sec_1 a d sub has no nonmember shareholder e sub will not issue preferred_stock to sub in the sub transfer and f the stock of sub or a higher-tier member other than a higher-tier member of an chain that includes sub and sub will not be disposed of within_12_months from the sub transfer unless at the time of the sub transfer sub and sub are in the same chain and all of the stock of sub held by sub is disposed of as part of the same plan or arrangement either directly or indirectly to persons that are not members of the parent group qq with respect to any intercompany obligation transferred in the sub transfer its adjusted_basis adjusted_issue_price and fair_market_value are approximately the same amount all transactions undertaken contemporaneously with in anticipation of in rr conjunction with or in any way related to the sub transfer have been fully disclosed parent-sub contribution - representations ss the purpose for the sub transfer is to preserve the parent group’s existing separation of customer contracts among parent group companies with the rights to issue contracts for certain customers transitioned to sub to reflect the appropriate company of eligibility and there is no purpose to prevent the consolidated_return_regulations from properly addressing loss duplication no sub stock_or_securities will be issued or deemed issued for services tt rendered to or for the benefit of sub in connection with the sub transfer no sub stock_or_securities will be issued or deemed issued for indebtedness uu of sub that is not evidenced by a security or for interest on indebtedness of sub plr-110968-13 which accrued on or after the beginning of the holding_period of parent for the indebtedness the sub transfer is not the result of the solicitation by a promoter broker or vv investment house ww parent will not retain any rights in the property rights transferred to sub xx sub will not assume any liabilities or acquire any property subject_to any liabilities pursuant to the sub transfer whether indebtedness or other forms of obligations including contingent obligations within the meaning of sec_357 yy there will be no indebtedness created in favor of parent in the sub transfer the sub transfer will occur pursuant to a plan agreed upon before the sub zz transfer in which the rights of the parties are defined aaa all exchanges pursuant to the sub transfer will occur on approximately the same date bbb there is no plan or intention on the part of sub to redeem or otherwise acquire any stock deemed to be issued in the sub transfer ccc taking into account all issuances of shares of sub stock in connection with the sub transfer and all sales exchanges transfers by gift or other dispositions of any sub stock in connection with the sub transfer parent will remain the sole shareholder of sub and therefore be in control of sub within the meaning of sec_368 after the sub transfer ddd parent will be deemed to receive stock of sub approximately equal to the fair_market_value of the property rights transferred in the sub transfer eee sub will remain in existence and plans to retain and use the property rights transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the property rights other fff than in the normal course of its business operations ggg each of parent and sub will pay its own expenses if any incurred in connection with the sub transfer hhh sub will not be an investment_company within the meaning of sec_351 and reg sec_1_351-1 plr-110968-13 iii parent is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the sub transfer will not be used to satisfy indebtedness of parent sub will not be a personal services corporation within the meaning of section jjj 269a kkk the total fair_market_value of the property rights transferred by parent to sub will exceed the sum of i the amount of liabilities assumed as determined under sec_357 by sub in connection with the sub transfer ii the amount of liabilities owed to sub by parent that were discharged or extinguished in connection with the sub transfer and iii the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_351 without the recognition of gain received by parent in connection with the sub transfer lll immediately after the sub transfer the aggregate fair_market_value of the assets of sub will exceed the sum of its liabilities whether indebtedness or other forms of obligations including contingent obligations plus the liabilities if any to which the assets of sub are subject mmm parent’s adjusted_basis in the property rights will not exceed its fair_market_value nnn to the extent an intercompany obligation will be transferred in the sub transfer for u s federal_income_tax purposes i the sub transfer will not be engaged in with a view to shift items of built-in_gain loss income_or_deduction from the obligation in order to secure a tax_benefit that the parent group or its members would not otherwise enjoy in a consolidated or separate_return_year and ii none of the following parent group members is described in or engaged in a transaction that is described in any of the following six circumstances a neither parent nor sub has a loss subject_to limitation under reg sec_1_1502-21 or reg sec_1_1503_d_-4 but only if the other is not subject_to a comparable limitation b neither parent nor sub has a special status under reg sec_1_1502-13 that the other does not also possess c no parent group member excludes discharge_of_indebtedness from gross_income under sec_108 within the same taxable_year as the sub transfer and no tax_attributes attributable to either parent or sub are reduced under sec_108 and sec_1017 and reg sec_1_1502-28 except if the attribute reduction results solely from the application of reg sec_1 a d sub has no nonmember shareholder e sub will not issue preferred_stock to parent in the sub transfer and f the stock of sub or a higher-tier member other than a higher-tier member of an chain that includes the parent and sub will not be disposed of within_12_months from the sub transfer unless at the time of the sub transfer parent and sub are in the same chain and all of the stock of sub held by parent is disposed of as part of the same plan or arrangement either directly or indirectly to persons that are not members of the parent group plr-110968-13 ooo with respect to any intercompany obligation transferred in the sub transfer its adjusted_basis adjusted_issue_price and fair_market_value are approximately the same amount ppp all transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub transfer have been fully disclosed the sub liquidation ruling sec_1 the sub liquidation will be treated for u s federal_income_tax purposes as sub 5’s distribution of all of its assets and liabilities to sub in complete_liquidation under sec_332 the transfers representing in the aggregate less than z of the value of sub net and gross assets will not disqualify the sub liquidation as or recharacterize it as other than a complete_liquidation under sec_332 no gain_or_loss will be recognized by sub on its deemed receipt of the assets and liabilities of sub pursuant to the sub liquidation sec_332 no gain_or_loss will be recognized by sub on its deemed_distribution of assets and liabilities to sub in the sub liquidation sec_337 and reg sec_1_1502-13 the basis of each sub asset deemed received by sub pursuant to the sub liquidation will equal sub basis immediately before the distribution of such asset pursuant to the sub liquidation sec_334 the holding_period of each sub asset deemed received by sub pursuant to the sub liquidation will include sub holding_period immediately before the distribution of such asset pursuant to the sub liquidation sec_1223 and reg sec_1_1502-13 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 and the regulations thereunder sec_381 and reg sec_1_381_a_-1 except to the extent sub 1's earnings_and_profits e_p or deficit in e_p already reflects sub e_p or deficit in e_p sub will succeed to and take into account the e_p or deficit in e_p of sub as of the date of the completion of the sub liquidation and any sub deficit in e_p will be used only to offset e_p accumulated by sub after the date of the sub liquidation sec_381 and reg sec_1_381_c_2_-1 sec_1_1502-33 and sec_1_1502-80 plr-110968-13 the sub transfer the sub transfer will be treated for u s federal_income_tax purposes as sub 1’s transfer of certain property rights received in the sub liquidation to sub after the sub liquidation in a separate transaction under sec_351 no gain_or_loss will be recognized by sub on its deemed transfer of assets and liabilities if any to sub solely in deemed exchange for shares of sub stock and sub 4’s assumption of sub liabilities if any pursuant to the sub transfer sec_351 and sec_357 and reg sec_1_1502-13 no gain_or_loss will be recognized by sub on its deemed receipt of assets and liabilities if any solely in deemed exchange for shares of sub stock and sub 4’s assumption of sub liabilities if any pursuant to the sub transfer sec_1032 the basis of sub in its sub stock following the sub transfer will be adjusted based on sub 1’s basis in the property rights transferred to sub sec_358 and d and reg sec_1_1502-80 the basis of each property right deemed received by sub pursuant to the sub transfer will equal sub 1’s basis immediately before the sub transfer sec_362 and reg sec_1_1502-80 sub will adjust its holding_period in the sub stock following the sub transfer to include sub 1’s holding_period in the property rights taking into account the application of sec_1223 on the receipt of such property rights by sub from sub provided that the property rights are held by sub as a capital_asset on the date of the sub transfer sec_1223 and reg sec_1_1502-13 the holding_period of each property right deemed received by sub pursuant to the sub transfer will include sub 1’s holding_period immediately before the sub transfer taking into account the application of sec_1223 on the receipt of such property rights by sub from sub sec_1223 and reg sec_1_1502-13 plr-110968-13 the parent-sub contribution the sub transfer will be treated for u s federal_income_tax purposes as sub 1’s distribution of certain property rights received in the sub liquidation to parent after the sub liquidation in a separate transaction under sec_301 and reg sec_1_1502-13 followed by parent’s transfer of such property rights to sub in a separate transaction under sec_351 no gain_or_loss will be recognized by parent on its deemed receipt of property rights from sub in the sub distribution and parent will reduce its basis in the sub stock by the fair_market_value of the property rights received reg sec_1_1502-13 and sec_1_1502-32 gain_or_loss will be recognized by sub on its deemed_distribution of property rights to parent in the sub distribution and the gain_or_loss will be taken into account by sub in accordance with reg sec_1_1502-13 reg sec_1_1502-13 the basis of the property rights deemed received by parent in the sub distribution will equal the fair_market_value of the property rights sec_301 no gain_or_loss will be recognized by parent on its deemed transfer of assets and liabilities if any to sub solely in deemed exchange for shares of sub stock and sub 2’s assumption of parent liabilities if any pursuant to the sub transfer sec_351 and sec_357 and reg sec_1_1502-13 no gain_or_loss will be recognized by sub on its deemed receipt of assets and liabilities if any solely in deemed exchange for shares of sub stock and sub 2’s assumption of parent liabilities if any pursuant to the sub transfer sec_1032 the basis of parent in its sub stock following the sub transfer will be adjusted based on parent’s basis in the property rights transferred to sub sec_358 and d and reg sec_1_1502-80 the basis of each property right deemed received by sub pursuant to the sub transfer will equal parent’s basis immediately before the sub transfer sec_362 and reg sec_1_1502-80 parent will adjust its holding_period in the sub stock following the sub transfer to include parent’s holding_period in the property rights taking into account the application of sec_1223 on the receipt of such property rights by parent from sub provided that the property rights are held by parent as a capital_asset on the date of the sub transfer sec_1223 and reg sec_1_1502-13 plr-110968-13 the holding_period of each property right deemed received by sub pursuant to the sub transfer will include parent’s holding_period immediately before the sub transfer taking into account the application of sec_1223 on the receipt of such property rights by parent from sub sec_1223 and reg sec_1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _____________________________ joanne m fay chief branch associate chief_counsel corporate cc
